Case 1:20-cv-01674-JPH-DML Document 28 Filed 11/10/20 Page 1 of 4 PageID #: 73




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JAY F. VERMILLION,                                     )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )      No. 1:20-cv-01674-JPH-DML
                                                       )
TOM FRANCUM, et al.                                    )
                                                       )
                             Defendants.               )

                              Order Screening Amended Complaint

       On October 14, 2020, plaintiff Jay Vermillion filed an amended complaint. Dkt. 23. The

amended complaint is now the operative pleading in this action. See Beal v. Beller, 847 F.3d 897,

901 (7th Cir. 2017) ("For pleading purposes, once an amended complaint is filed, the original

complaint drops out of the picture.").

       Mr. Vermillion is currently incarcerated at Pendleton Correctional Facility ("PCF"). He

brings this action under 42 U.S.C. § 1983. Because Mr. Vermillion is a "prisoner" as defined by

28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C. § 1915A(a) to screen his

amended complaint before service on the defendants.

                                          I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint if it is

frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

who is immune from such relief. In determining whether the complaint states a claim, the Court

applies the same standard as when addressing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the


                                                   1
Case 1:20-cv-01674-JPH-DML Document 28 Filed 11/10/20 Page 2 of 4 PageID #: 74




        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by Mr. Vermillion

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                 II. Allegations and Discussion

        Mr. Vermillion names no new defendants and states no new claims in his amended

complaint. Dkt. 23. Rather, he has filed the amended complaint to clarify his factual allegations.

See dkt. 24.

        Mr. Vermillion alleges that Mr. Francum, Mr. Houchins, and Mr. Turney terminated Mr.

Vermillion's employment from his job in the law library in retaliation for his success in a civil

lawsuit and to thwart his ability to achieve similar success in another civil lawsuit in July 2018.

After terminating his employment, these defendants then instructed Mr. Vermillion's supervisors

to communicate the termination to him. He notified Assistant Superintendent Alsip and

Superintendent Zatecky of the situation and asked for their intervention. Neither Assistant

Superintendent Alsip nor Superintendent Zatecky intervened on Mr. Vermillion's behalf.

        Mr. Turney and Mr. Malott refused to add the phone numbers for Mr. Vermillion's

attorneys and financial advisors onto his list of approved numbers in retaliation for his success in

other civil litigation.

        Mr. Vermillion's First Amendment retaliation claims shall proceed as submitted against

all of the named defendants.




                                                 2
Case 1:20-cv-01674-JPH-DML Document 28 Filed 11/10/20 Page 3 of 4 PageID #: 75




                                     III. Directing Answer

       Counsel for defendants Charles Houchins, Brock Turney, Jeff Malott, Duane Alsip, and

Dushan Zatecky have already filed an appearance. These defendants shall have through

November 27, 2020, to file an Answer or other responsive pleading to the amended complaint.

                             IV. Issuance and Service of Process

       Because waiver forms sent to defendant Tom Francum have not been returned, the clerk

is directed, pursuant to Federal Rule of Civil Procedure 4(c), to issue process to defendant Tom

Francum. Process shall consist of the amended complaint, dkt. [23], filed October 14, 2020;

applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver

of Service of Summons), and this Order.

                                          V. Conclusion

       Mr. Vermillion's First Amendment retaliation claims against all of the defendants shall

proceed as submitted. Defendants Charles Houchins, Brock Turney, Jeff Malott, Duane Alsip, and

Dushan Zatekcy shall have through November 27, 2020, to file an answer or other responsive

pleading to the amended complaint.

       The clerk is directed to issue process to defendant Tom Francum.

SO ORDERED.

Date: 11/10/2020




                                               3
Case 1:20-cv-01674-JPH-DML Document 28 Filed 11/10/20 Page 4 of 4 PageID #: 76




Distribution:

JAY F. VERMILLION
973683
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

David C. Dickmeyer
INDIANA ATTORNEY GENERAL
David.Dickmeyer@atg.in.gov

Tom Francum
Restricted Address at docket 22




                                              4
